DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second tether connecting the first inflation section to the second inflation section” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 15 lines 2-3, the limitation “a second tether connecting the first inflation section to the second inflation section” is not adequately supported by the specification as originally filed and as such is considered to be new matter. On the contrary, the second tether 420 is disclosed to be connecting the first inflation section 100 to the first tether 410 (see at least paragraphs [0072], [0074], [0094] of the application’s PGPub & Fig. 1, 4-6, 9, 10).

Claim Objections
Claims 1, 4-8, 10-18, and 20-23 are still objected to because of the following informalities:  
-	in claim 1 line 10, “first” should be --second--;
-	in claim 1 line 10, “second” should be --first--;
-	in claim 5 line 1, “a shape” should be --the shape--;
-	in claim 6 line 1, “a shape” should be --the shape--.;
-	in claim 10 line 3, “inflatable” should be --inflation--;
-	in claim 11 line 2, “from the first seat” (second occurrence) should be deleted;  
-	in claim 11 line 3, “inflatable” should be --inflation--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 15 lines 2-3, the limitation “a second tether connecting the first inflation section to the second inflation section” is not adequately supported by the specification and drawings as originally filed and as such is considered to be new matter. On the contrary, the second tether 420 is disclosed to be connecting the first inflation section 100 to the first tether 410 (see at least paragraphs [0072], [0074], [0094] of the application’s PGPub & Fig. 1, 4-6, 9, 10).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 17, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 9, which has been cancelled. Therefore, claim 10 is rendered indefinite. 
In claim 17 line 3, the limitation “a laterally most portion of the airbag” is unclear. Therefore, claim 17 is rendered indefinite.
Claim 20 is inconsistent with claim 15 from which claim 20 indirectly depends. Therefore, claim 20 is rendered indefinite.
Claim 22 is an exact duplicate of claim 17 from which claim 22 depends and does not further limit claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sturm et al. (U.S. Patent 11,230,250 B2), previously cited by examiner.
Regarding claim 1, Sturm et al. (Figs. 1-16) discloses a far-side airbag 5 in combination with a first seat 2 of a vehicle, the far-side airbag carried by the first seat and deployable between the first seat and a second seat of the vehicle for protecting a passenger 13 of one of the first and second seats (at least Figs. 14, 16), the far-side airbag comprising: 
a first inflation section 6 deployable in a first direction, the first direction being upwardly inclined and laterally away from the first seat 2 (at least Figs. 2, 8, 13, 14, 16); and  
a second inflation section 8 connected to a top of the first inflation section 6 and deployable from the first inflation section 6 in a second direction, the second direction being laterally toward the first seat 2 (at least Figs. 2, 8, 13, 14, 16)
wherein the first inflation section 6 overlaps the second inflation section 8 in a vertical direction upon deployment of the far-side airbag 5 (at least Figs. 2, 8, 13, 14, 16); and
wherein the first and second directions define an included angle, the included angle is an acute angle (at least Figs. 2, 8, 13, 14, 16).  
Regarding claims 13, 14, and 18, Sturm et al. (Figs. 1-16) discloses the far-side airbag 5, 
(claim 13) wherein the far-side airbag 5 has a first side opposite a second side in a flat condition and the far-side airbag is folded along a virtual line 10 such that the first side of the second inflation section 8 comes into contact with the first side of the first inflation section 6 upon deployment (Figs. 1-16);
(claim 14) wherein the far-side airbag 5 has a first side opposite a second side in a flat condition and the far-side airbag is folded along a virtual line 10 such that the first and second sides of the second inflation section 8 overlap the first inflation section 6 upon deployment (Figs. 1-16);
 (claim 18) wherein the first inflation section 6 is separated from the second inflation section 8 by bending 10 a fabric of the airbag 5 (at least Figs. 1, 2, 4-6, 8-14); 
Regarding claim 19, Sturm et al. (Figs. 1-16) discloses an airbag 5 for deployment from a first seat 2 of a vehicle between the first seat and a second seat of the vehicle for protecting a passenger 13 of one of the first and second seats (at least Figs. 14, 16), the airbag comprising: 
a first inflation section 6 deployable in a first direction, the first direction being upwardly inclined (at least Figs. 2, 8, 13, 14, 16); and  
a second inflation section 8 connected to a top of the first inflation section 6 and deployable from the first inflation section 6 in a second direction (at least Figs. 2, 8, 13, 14, 16),
wherein the first inflation section 6 overlaps the second inflation section 8 in a vertical direction upon deployment of the airbag 5 (at least Figs. 2, 8, 13, 14, 16), and
wherein the first and second directions define an included angle, the included angle is an acute angle (at least Figs. 2, 8, 13, 14, 16). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 15, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sturm et al. (U.S. Patent 11,230,250 B2) in view of Acker et al. (WO 2019/193082 A1).
Regarding claims 4 and 5, Sturm et al. discloses a shape maintaining tether B1a, B2a, B3a, B4a comprising a fixing tether B1a, B2a, B3a, B4a, a first end B1 of the fixing tether for attachment to the vehicle 2, a second end of the fixing tether connecting to the second inflation section 8 (claim 5)(at least Figs. 1-16) but does not specifically disclose the shape maintaining tether connecting the first inflation section and the second inflation section, a shape of the shape maintaining tether operative to set a tilt angle between the first inflation section and the second inflation section (claim 4). Acker et al. discloses that it is known in the art to provide a far-side airbag 12 further comprising a shape maintaining tether 32 connecting a first inflation section 24 and a second inflation section 22, a shape of the shape maintaining tether 32 operative to set a tilt angle between the first inflation section 24 and the second inflation section 22 (at least Fig.; page 4 paragraph 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the far-side airbag of Sturm et al. with the shape maintaining tether of Acker et al., in order to achieve the desirable result of setting a tilt angle between the first inflation section and the second inflation section.
Regarding claims 15, 17, and 23, Sturm et al. discloses the far-side airbag
(claim 15) further comprising a first tether B1a, B2a, B3a, B4a for connecting the second inflation section 8 to a vehicle structure 2; 
(claim 17) wherein the airbag 5 is folded along a fold line 10 between the first inflation section 6 and the second inflation section 8, the fold line located at a laterally most portion of the airbag; 
(claim 23) wherein the first inflation section 6 is separated from the second inflation section 8 by bending 10 a fabric of the airbag 5 (at least Fig. 4).
But Sturm et al. does not disclose (claim 15) a second tether connecting the first inflation section to the second inflation section, the first and second tethers cooperating to maintain a deployed shape of the airbag. Acker et al. discloses that it is known in the art to provide a far-side airbag 12 further comprising a first tether 40 for connecting a second inflation section 22 to a vehicle structure 14 and a second tether 32 connecting the first inflation section 24 to the second inflation section 22, the first and second tethers cooperating to maintain a deployed shape/position of the airbag relative to the vehicle structure (at least Fig.; at least page 4 paragraphs 4 & 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the far-side airbag of Sturm et al. with the second tether of Acker et al., in order to achieve the desirable result of maintaining a deployed shape/position of the airbag relative to the vehicle structure. 
Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the objection(s) and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. Applicant does not present any arguments pertaining to the rejection made using Sturm et al. (U.S. Patent 11,230,250 B2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        


/JAMES A ENGLISH/Primary Examiner, Art Unit 3614